United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Durham, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-631
Issued: May 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2015 appellant filed a timely appeal from a November 6, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
left knee injury in the performance of duty on January 31, 2014.
FACTUAL HISTORY
On September 23, 2014 appellant, then a 57-year-old cook, filed a traumatic injury claim
(Form CA-1) alleging that on January 31, 2014 she sustained a left knee injury when she was
1

5 U.S.C. § 8101 et seq.

putting eggs away, slipped, and tried to catch them. She notified her supervisor on
September 23, 2014. Appellant’s supervisor controverted the claim stating that she failed to
notify the employing establishment within 30 days of the injury.
By letter dated September 30, 2014, OWCP informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised of the medical and factual
evidence needed and was directed to submit it within 30 days.
In an October 7, 2014 narrative statement, appellant reported that on January 31, 2014
she was putting eggs away in the refrigerator when they slipped, causing her to jerk her left knee
to catch the eggs. She reported feeling a snapping sensation in her knee. Appellant informed her
supervisor, Ronald Beauchamp, about her injury that same date, and also informed her fellow
coworkers. She reported that she took Aleve for the pain which provided her with temporary
relief. Appellant first sought medical treatment on April 24, 2014 after the pain continued to
worsen over time. Upon receiving medical treatment, she was informed that she sustained a left
knee meniscus tear which required surgery.
Appellant submitted medical reports dated April 29 through October 11, 2014 from
Dr. Rhett Kendall Hallows, a Board-certified orthopedic surgeon, in support of her claim. In his
April 29, 2014 report, Dr. Hallows reported that appellant was referred by her primary physician
for evaluation of left knee pain. Appellant complained of knee pain which had been present for
three months and began during or immediately following a twisting motion to the left knee
where she felt a pop in her knee and related pain. Dr. Hallows reviewed imaging studies of the
left knee, provided findings on physical examination, and diagnosed left knee pain, left medial
meniscus tear, and arthritis of the knee. He recommended a knee cortisone injection and a
magnetic resonance imaging (MRI) scan to further delineate between the meniscus tear and
medial compartment arthritis.
By report dated August 28, 2014, Dr. Hallows provided findings on physical examination
and diagnosed arthritis of the knee and medial meniscus tear, unspecified laterality, subsequent
encounter. He determined that an MRI scan of the right knee was needed to identify the extent
of any meniscal injury as well as cartilage wear.
In a September 19, 2014 report, Dr. Hallows provided findings pertaining to an MRI scan
of the knee and diagnosed arthritis of the knee. He noted that it was unclear if arthroscopy
would be beneficial due to degenerative disease in her medial compartment. Appellant elected to
proceed with partial knee replacement.
Dr. Hallows, in an October 10, 2014 report, provided findings on physical examination
and diagnosed arthritis of the knee and right medial meniscus tear, subsequent encounter. He
opined that appellant likely had underlying arthritis in her knee and the injury did not cause her
arthritis, but likely caused it to become painful for the first time.
By decision dated November 6, 2014, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that her diagnosed conditions were causally related to the
accepted January 31, 2014 employment incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence supporting such a causal relationship.5 The opinion of the physician
must be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant. This medical opinion must include an accurate history of the
employee’s employment injury and must explain how the condition is related to the injury. The
weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.6
ANALYSIS
OWCP accepted that the January 31, 2014 employment incident occurred as alleged. The
issue is whether appellant established that the incident caused a left knee injury. The Board finds
that she did not submit sufficient medical evidence to support that her left knee injury is causally
related to the January 31, 2014 employment incident.7
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Supra note 2.

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

7

See Robert Broome, 55 ECAB 339 (2004).

3

In an April 29, 2014 report, Dr. Hallows noted complaints of knee pain which had been
present for three months and began during or immediately following a twisting motion to the left
knee where she felt a pop in her knee and related pain. He diagnosed left knee pain, left medial
meniscus tear, and arthritis of the knee. Dr. Hallows’ report lacks a detailed history of the
employment incident. He noted pain for the past three months and a twisting motion to the left
knee yet failed to identify the date of incident or explain where this incident occurred and in
what capacity. The Board has found that a physician must provide a narrative description of the
identified employment incident and a reasoned opinion on whether the employment incident
described caused or contributed to the diagnosed medical condition.8 As Dr. Hallows’ report is
unclear regarding whether this incident occurred at work on January 31, 2014 or at a time which
was unrelated to appellant’s employment, his opinion is of limited probative value.
In his August 28, 2014 report, Dr. Hallows diagnosed arthritis of the knee and medial
meniscus tear, unspecified laterality. He determined that an MRI scan of the right knee was
needed to identify the extent of any meniscal injury and cartilage wear. In a September 19, 2014
report, Dr. Hallows provided findings pertaining to the MRI scan of the knee and diagnosed
arthritis of knee. Appellant elected to proceed with partial knee replacement. In an October 10,
2014 report, Dr. Hallows diagnosed arthritis of the knee and right medial meniscus tear,
subsequent encounter. He opined that appellant likely had underlying arthritis in her knee and
the injury did not cause her arthritis, but likely caused it to become painful for the first time.
The Board finds that the opinion of Dr. Hallows is still not well rationalized. The Board
notes that Dr. Hallows’ April 29, 2014 report established that he examined appellant for left knee
pain. Dr. Hallows’ August 28, 2014 report recommended an MRI scan of the right knee. The
September 19, 2014 report provided diagnostic findings of the knee, yet he failed to specify
whether these findings pertained to the right or left knee. Dr. Hallows further stated that
appellant elected to proceed with partial knee replacement yet also failed to specify whether this
procedure was being performed on the right, left, or both. The Board notes that appellant has
alleged a left knee injury as a result of the January 31, 2014 employment incident. Her narrative
statements do not indicate any complaints related to the right knee. Dr. Hallows’ lack of
distinction is further obscured as his October 10, 2014 medical report provides a diagnosis of
right medial meniscus tear whereas his April 29, 2014 report diagnosed left knee medial
meniscus tear. Moreover, his consistent diagnosis of arthritis of the knee also fails to identify
which knee he is referring to. As such, Dr. Hallows’ findings are speculative and vague, his
reports are insufficient to meet appellant’s burden of proof.9
The Board further notes that Dr. Hallows has indicated that appellant’s arthritis of the
knee and degenerative disease were preexisting conditions. Dr. Hallow failed, however, to
discuss how these preexisting conditions had progressed beyond what might be expected from
the natural progression of that condition.10 Furthermore, as noted above, he diagnosed both left
and right knee medial meniscus tear. As appellant has only alleged a work-related traumatic
8

John W. Montoya, 54 ECAB 306 (2003).

9

C.B., Docket No. 08-1583 (issued December 9, 2008).

10

R.E., Docket No. 14-868 (issued September 24, 2014).

4

injury to her left knee, the identical diagnoses are particularly important as they seem to provide
support for a preexisting nonindustrial injury. A well-rationalized opinion is particularly
warranted in this case due to appellant’s history of preexisting conditions.11
Dr. Hallows’ statement that the injury caused appellant’s arthritis to become painful for
the first time is highly speculative as he is attributing symptoms to the employment incident and
not her diagnosed conditions.12 The Board has held that an opinion that a condition is causally
related because the employee was asymptomatic before the injury is insufficient, without
adequate rationale, to establish causal relationship.13 Thus, the Board finds that Dr. Hallows’
statement on causation fails to provide a sufficient explanation as to the mechanism of injury and
did not adequately explain how the January 31, 2014 employment incident would cause or
aggravate her preexisting injuries other than generally noting the development of pain.
Dr. Hallow further failed to explain how the employment incident would cause or aggravate the
left knee medial meniscus tear, a matter of significant importance given the identical diagnosis of
right knee medial meniscus tear. Medical reports without adequate rationale on causal
relationship are of diminished probative value and do not meet an employee’s burden of proof.14
The opinion of a physician supporting causal relationship must rest on a complete factual and
medical background supported by affirmative evidence, address the specific factual and medical
evidence of record, and provide medical rationale explaining the relationship between the
diagnosed condition and the established incident or factor of employment.15 Without explaining
how physiologically the movements involved in the employment incident caused or contributed
to the diagnosed conditions, Dr. Hallows’ opinion is of limited probative value and insufficient
to meet appellant’s burden of proof.16
Appellant’s honest belief that the January 31, 2014 employment incident caused her left
knee injury is not in question, but that belief, however sincerely held, does not constitute the
medical evidence necessary to establish causal relationship. Any medical opinion evidence
appellant may submit to support her claim should reflect a correct history and offer a medically
sound explanation by the physician of how the specific employment incident, in particular
physiologically, caused or aggravated her left knee injury.17 In the instant case, the record lacks
rationalized medical evidence establishing a causal relationship between the January 31, 2014
employment incident and appellant’s left knee injury. Thus, appellant has failed to meet her
burden of proof.

11

K.P., Docket No. 14-1330 (issued October 17, 2014).

12

M.R., Docket No. 14-11 (issued August 27, 2014).

13

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

14

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

15

See Lee R. Haywood, 48 ECAB 145 (1996).

16

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
17

T.G., Docket No. 14-751 (issued October 20, 2014).

5

Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a left knee injury in the performance of duty on January 31, 2014.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 6, 2014 is affirmed.
Issued: May 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

